 

Exhibit 10.2

 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”) is made as of October 27, 2014,
by and between Rob Mikitarian, an individual (the “Rollover Seller”) and Apollo
Palliative Service LLC, a California limited liability company (“APS”).

 

recitals

WHEREAS, APS is acquiring all of the issued and outstanding capital stock of
Holistic Care Home Health Agency, Inc., a California corporation (the
“Company”), pursuant to this Agreement and that certain Stock Purchase
Agreement, dated as of the date hereof, by and among APS and the Rollover Seller
(the “Purchase Agreement”) (except as otherwise provided herein, all capitalized
terms used herein shall have the meanings set forth in the Purchase Agreement);

 

WHEREAS, the Rollover Seller owns all of the capital stock of the Company, which
constitutes one hundred percent (100%) of the issued and outstanding capital
stock and other equity interests, including securities convertible or
exercisable into capital stock or other equity interests, of the Company (the
“Securities”);

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Rollover Seller is contributing to APS a portion of the
Securities held by the Rollover Seller (such portion, as described on Exhibit A,
the “Rollover Securities”);

 

WHEREAS, the Rollover Seller desires to contribute to APS, and APS desires to
accept the contribution of all of Rollover Seller’s rights, title and interests
in and to the Rollover Securities, as set forth on Exhibit A attached hereto, in
exchange for certain membership interests in APS, as set forth on Exhibit B
attached hereto;

 

WHEREAS, upon Seller’s receipt of the membership interests in APS to be received
by Seller hereunder, Seller shall immediately transfer such membership interests
to GNS Medical Holdings, LLC, a California limited liability company (“GNS”), of
which Seller is the sole member; and

 

WHEREAS, immediately following the transactions contemplated hereby, all issued
and outstanding capital stock and other equity interests, including securities
convertible or exercisable into capital stock or other equity interests of the
Company (other than the Rollover Securities) are being transferred to APS in
exchange for cash pursuant to the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

CONTRIBUTION

 

1.           Contribution of Securities. The Rollover Seller hereby grants,
conveys, bargains, sells, assigns, contributes, sets over, transfers and
delivers to APS and its successors and assigns as of the Effective Time (as
defined below) free and clear of any liens or other restrictions or claims from
any person, all of the Rollover Securities and all rights, titles and interests
therein with all appurtenances thereto, TO HAVE AND TO HOLD, unto APS, its
successors and assigns forever.

 

 

 

 

2.           Capital Contribution. The transfer and conveyance of the Rollover
Securities shall be a contribution to the capital of APS, and in exchange for
such contribution, APS shall issue membership interests in APS in exchange for
such contribution, as set forth on Exhibit B attached hereto (the “APS
Interest”).

 

3.           Assignment. Immediately upon Seller’s receipt of the membership
interests in APS pursuant to Section 2 above, Seller shall assign his entire
interest in such membership interests to GNS, pursuant to the terms of the
Membership Interest Assignment in the form of Exhibit C hereto.

 

4.           Effective Time. The contribution and conveyance of the Rollover
Securities described in Section 1 and the assignment contemplated by Section 3
shall take place in successive order immediately prior to the Closing (as
defined in the Purchase Agreement) (the “Effective Time”).

 

5.           Representations and Warranties. In connection with the issuance of
the APS Interest, the Rollover Seller represents and warrants to APS that:

 

(a)          The APS Interest is being acquired for the Rollover Seller’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities and Exchange Act of 1933 (as amended, the “1933
Act”), or any applicable state securities laws, and the APS Interest will not be
disposed of in contravention of the 1933 Act or any applicable state securities
laws.

 

(b)          The Rollover Seller is sophisticated in financial matters and is
able to evaluate the risks and benefits of an investment in the APS Interest.

 

(c)          The Rollover Seller is able to bear the economic risk of its
investment in the APS Interest for an indefinite period of time because the APS
Interest has not been registered under the 1933 Act and, therefore, cannot be
sold unless subsequently registered under the 1933 Act or an exemption from such
registration is available.

 

(d)          The Rollover Seller has had an opportunity to ask questions and
receive answers concerning the terms and conditions of the offering of the APS
Interest and has had full access to such other information concerning APS as it
has requested.

 

(e)          This Agreement and the transactions contemplated hereby constitute
the legal, valid and binding obligation of the Rollover Seller, enforceable in
accordance with its terms, and the Rollover Seller’s execution, delivery or
performance of this Agreement and the consummation by the Rollover Seller of the
transactions contemplated hereby will not (i) violate or cause a breach of any
agreement, contract or instrument to which the Rollover Seller is a party or any
judgment, order or decree to which the Rollover Seller is subject other than in
cases where such restrictions have been waived in writing prior to the date
hereof, or (ii) conflict with or violate any law applicable to the Rollover
Seller. The Rollover Seller has all requisite individual power and authority to
make, execute and deliver this Agreement, and perform its obligations hereunder
and to consummate the transactions contemplated hereby.

 

(f)          The Rollover Seller: (i) understands and acknowledges that the APS
Interest being issued to the Rollover Seller has not been registered under the
1933 Act, nor under the securities laws of any state, nor under the laws of any
other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to the Rollover Seller or the
fairness of the terms of its investment in the APS Interest.

 

 

 

 

(g)          The Rollover Seller represents that it has been called to the
Rollover Seller’s attention, by those individuals with whom the Rollover Seller
has dealt in connection with its investment in the APS Interest, that such
investment is a speculative venture, involves a high degree of risk and is
subject to complete risk of loss.

 

(h)          The Rollover Seller became aware of the offering of the APS
Interest other than by means of general advertising or general solicitation.

 

(i)          The Rollover Seller is an “accredited investor” within the meaning
of Regulation D of the 1933 Act.

 

6.           Representations and Warranties. In connection with the issuance of
the APS Interest, APS represents and warrants to the Rollover Seller that:

 

(a)          APS is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of California.

 

(b)          This Agreement and the transactions contemplated hereby constitute
the legal, valid and binding obligation of APS, enforceable in accordance with
its terms, and neither APS’s execution, delivery or performance of this
Agreement nor the consummation by APS of the transactions contemplated hereby
will (i) violate or cause a breach of any agreement, contract or instrument to
which APS is a party or any judgment, order or decree to which APS is subject,
(ii) conflict with or violate any provision of the certificate of organization,
the Operating Agreement or any other organizational or governance documents of
APS or any resolution or action adopted by the managers of APS, or (iii)
(assuming the representations and warranties in Section 5 are true and correct)
conflict with or violate any law applicable to APS. APS has all requisite
limited liability company power and authority to make, execute and deliver this
Agreement, and perform its obligations hereunder and to consummate the
transactions contemplated hereby.

 

7.           Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be deemed to be an original, and all of which
when taken together shall constitute one and the same instrument. In the event
that a signature is delivered by facsimile transmission or by e-mail delivery of
a “.pdf” or other electronic format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic format signature page were an original thereof.

 

8.           Governing Law. This Agreement shall be governed by, and interpreted
in accordance with, the laws of the State of California, without giving effect
to the conflict of laws principles thereof.

 

9.           Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

10.         Reformation; Severability. In case any term or other provision of
this Agreement shall be invalid, illegal or unenforceable, such provision shall
be reformed to best effectuate the intent of the parties hereto and permit
enforcement thereof, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. If
such provision is not capable of reformation, it shall be severed from this
Agreement and the enforceability of the remaining provisions shall not in any
way be affected or impaired thereby.

 

 

 

 

11.         Amendment. This Agreement may be amended or modified in whole or in
part only by an agreement in writing executed by all parties hereto and making
specific reference to this Agreement.

 

[Remainder of Page Intentionally Left Blank;

Signature Page(s) to Follow.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  APS:       APOLLO PALLIATIVE SERVICES LLC,   a California limited liability
company         By:     Name:  Liviu Chindris , M.D.   Title:  President

 

Signature Page to Contribution Agreement

 



 

 

 

  ROLLOVER SELLER:           Rob Mikitarian

 

Signature Page to Contribution Agreement

 



 

 

 

Exhibit A

 

Rollover Securities

  

 

Rollover Seller

 

Rollover Securities from

Holistic Care Home Health Agency, Inc.

      Rob Mikitarian   129 shares of Holistic Care Home Health Agency, Inc.

 

 

 

 

Exhibit B

 

APS Membership Interests

 

Rollover Seller   APS Membership
Interest       Rob Mikitarian   3.0%

 

 

 

 

Exhibit C

 

Membership Interest Assignment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Rob Mikitarian, an individual, does hereby assign, transfer
and deliver 100% of his membership interest in and to Apollo Palliative Service
LLC, a California limited liability company, to GNS Medical Holdings, LLC, a
California limited liability company.

 

IN WITNESS WHEREOF, the undersigned have executed this Membership Interest
Assignment effective as of October __, 2014.

 

      Rob Mikitarian

 

 

 

 

ACKNOWLEDGMENT AND CONSENT OF SPOUSE

 

October ___, 2014

 

The undersigned, Marine Metspakyan, spouse of Rob Mikitarian, joins in the
execution of that certain Contribution Agreement, dated as of October ____, 2014
(the “Contribution Agreement”) by and among Rob Mikitarian and Apollo Palliative
Service LLC, to evidence her knowledge of the existence of the Contribution
Agreement and her consent to the provisions of the Contribution Agreement.

 

  Signature of Spouse: ____________________________   Printed Name of Spouse:
_________________________

 

 

 

